Citation Nr: 0637063	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression with fatigue and anxiety.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from September 1970 
to March 1976, although no DD214 for this period of service 
is associated with the claims file.  He had active service 
from September 1990 to June 1991, and had reserve component 
service between the two periods of active service, as well as 
further reserve component service following his second period 
of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims on appeal.  

The veteran requested a hearing before the Board.  A Travel 
Board hearing was conducted by the undersigned Veterans Law 
Judge in January 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was hospitalized at a VA Medical 
Center for treatment of chest pain in 1991, in late summer or 
early fall, only a few months after his separation from 
active service, and that anxiety and hypertension were 
diagnosed at that time.  The veteran's claims of entitlement 
to service connection for a psychiatric disorder and for 
hypertension cannot be adjudicated until the records 
described by the veteran are obtained or a written statement 
that such records are not available has been associated with 
the claims file.  

The veteran should again be afforded the opportunity to 
provide or identify any evidence he may have or thinks many 
be available reflecting continued treatment for anxiety or 
hypertension following that hospitalization.

The VA examination conducted in December 2002 discusses the 
veteran's complaints of a psychiatric disorder, but does not 
clearly state whether there is a relationship between the 
veteran's service and the psychiatric diagnoses assigned.  An 
isolated VA outpatient treatment note dated in June 2004 
indicates that the diagnosis for which treatment is being 
rendered is PTSD.  VA psychiatric examination should be 
afforded to clarify the current diagnosis and to obtain 
opinion as to the likelihood of a nexus between the veteran's 
current psychiatric diagnosis, if a diagnosis is assigned, 
and his military service.   

The veteran also contends that his hypertension is secondary 
to or aggravated by his psychiatric symptoms.  If service 
connection for a psychiatric disorder is granted, this 
contention must also be addressed.

The veteran testified, at his January 2006 Travel Board 
hearing, that he was at a military base in Dhahran, Saudi 
Arabia, to get supplies, even though his unit was not 
stationed on the base, when a SCUD missile attack was 
launched again that base.  The veteran should be afforded the 
opportunity to contact his commanding officer, whom he 
testified was also present, to verify this incident, or to 
identify any record that might verify his presence at the 
base on that date.  Corroboration of other stressors 
described by the veteran, including personnel injuries and 
equipment losses, should be sought from the U.S. Army and 
Joint Services Records Research Center (JSRRC)  (formerly, 
the U.S. Armed Services Center for Unit Records Research 
(CURR)).  

The veteran contends that his Persian Gulf service is related 
to joint pain he has in multiple joints.  On VA examination 
conducted in December 2002, the examiner concluded that the 
veteran had arthralgia, without any clinical joint pathology.  
Further evaluation is required to determine if the veteran's 
arthralgias represent an undiagnosed illness due to his 
Persian Gulf service, or to determine whether a diagnosis may 
be reached.  Medical opinion as to whether the veteran has a 
disorder of the joints, either diagnosable or undiagnosed, 
which is related to his service, must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record and take any 
necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005), and 
implementing regulations, including 38 
C.F.R § 3.159 (2006).  Ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide; the 
RO must also advise the appellant to 
submit any pertinent evidence in his 
possession.

A corrective VCAA notice which includes 
an explanation as to the information or 
evidence needed to determine an effective 
date and a disability rating if a claim 
or both claims for service connection 
is/are granted must be issued prior to 
issuance of a supplemental statement of 
the case (SSOC).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to obtain a statement from 
his commanding officer verifying that the 
veteran was exposed to a SCUD missile 
attack, to obtain statements from fellow 
former servicemembers corroborating the 
unit's exposure to stressors, and to 
submit or identify any other information 
about the unit's participation and 
stressors to which he was exposed in the 
Persian Gulf conflict. 

3.  The veteran's personnel records, 
including the records of the veteran's 
unit assignment(s) and dates and 
locations of assignment, should be 
obtained from the National Personnel 
Records Center.  Then, the veteran's 
statements regarding stressors and a 
summary of incidents described by the 
veteran as stressors should be provided 
to the JSRRC (formerly, CURR).  JCRRC 
should be asked to provide the unit 
history for the veteran's assigned unit 
or its higher headquarters during the 
Persian Gulf conflict, including 
information as to casualties in the 
veteran's unit.  

4.  All responses to the stressor 
verification request, to include negative 
responses, should be associated with the 
veteran's claims folder.  

A summary of the verified stressors 
should be prepared.  

5.  The veteran's current VA clinical 
records should be obtained from the time 
of the December 2002 VA examination to 
the present. 

Records of the veteran's VA 
hospitalization in the Augusta, Georgia 
Medical Center in 1991 after his June 
1991 separation from active duty should 
be obtained because all pages of this 
report are not of record.  If no record 
of this VA hospitalization is located, a 
written statement documenting the efforts 
to locate the records at each VA facility 
in Augusta must be associated with the 
claims file.  

A complete copy of the veteran's VA 
outpatient treatment records, to include 
all outpatient treatment records from 
July 1991 to July 1992, and a record of 
medications dispensed by VA during that 
period, should be associated with the 
claims file.  The requests for those 
records and the responses to the requests 
should be associated with the claims 
file, and should show what facilities' 
records were requested and what databases 
or facilities records were obtained from.

6.  The veteran's reserve component 
records following his June 1991 
separation from active duty should be 
obtained.  The request to the reserve 
component and the response to that 
request must be associated with the 
claims file.

7.  The veteran should be afforded an 
opportunity to submit alternative types 
of evidence as to the onset of anxiety or 
panic attacks and evidence above 
observable manifestations of joint pain, 
including statements from co-workers and 
supervisors who may have observed 
relevant symptoms, employment records 
showing use of leave related to anxiety 
or joint pain, other employment medical 
records related to a claimed disorder, 
and the like. 

8.  The veteran should be afforded the 
opportunity to provide any evidence he 
may have about when medications to 
control blood pressure or anxiety were 
first prescribed, including such evidence 
as pharmacy records, old prescription 
bottles, records of payment for such 
medication, and the like.  

9.  An appropriate VA medical examination 
to assess the nature and etiology of the 
veteran's complaints of joint pain should 
be performed.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  In 
particular, the examiner should review 
the July 1997 and September 2005 letters 
to the veteran from the Department of 
Defense about possible exposures and 
effects of the veteran's Persian Gulf 
service.  The examiner should clearly 
report whether there are objective 
indications of chronic disability 
(manifested by certain signs or symptoms) 
associated with his joint pain 
complaints.  The examiner must clearly 
report whether the veteran's joint pain 
complaints are attributable to a known 
medical diagnosis.  If so, the examiner 
should opine as to whether it is at least 
as likely as not (i.e. a 50 percent or 
higher degree of probability) that any 
such diagnosis/es is/are related to the 
veteran's active duty service.  It is 
imperative that the examiner furnish a 
detailed rationale for his or her 
opinion.  If no diagnosis other than pain 
(arthralgia) can be assigned, the 
examiner should state whether the 
veteran's joint pain may represent an 
undiagnosed disorder.  

The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

10.  The veteran should be afforded VA 
vascular examination.  The examiner 
should review the blood pressure records 
from the veteran's active service in 1990 
and 1991, and the post-service clinical 
records.  The examiner should provide an 
opinion as to when the veteran's 
hypertension was first manifested.  

The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

11.  The veteran should be afforded VA 
psychiatric examination.  The examiner 
should review the records of the 
veteran's past and current VA treatment, 
the report of the December 2002 VA 
examination, and the evidence obtained in 
response to stressor development 
requests, including the statement 
prepared by the RO detailing corroborated 
stressors, and the July 1997 and 
September 2005 letters to the veteran 
from the Department of Defense about 
possible exposures and effects of the 
veteran's Persian Gulf service.  The 
examiner should provide a diagnosis/es 
for the veteran's current psychiatric 
complaints.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
likelihood, or greater) or it is less 
than likely (a likelihood below 50 
percent) that the veteran has a current 
psychiatric disorder as a result of his 
military service.  The examiner should 
base that opinion only on verified 
stressors and experiences.  

The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

12.  After completion of the above and 
any additional development deemed 
necessary, the expanded record should be 
reviewed and it be determined if the 
veteran's claims can be granted.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  If service 
connection is granted for a psychiatric 
disorder, but not for hypertension, the 
record should be reviewed to determine 
whether supplementary medical opinion is 
required to address the veteran's 
contention that his hypertension is 
secondary to or aggravated by a service-
connected psychiatric disorder.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



